Citation Nr: 1015366	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-29 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 to January 
1979.  The Veteran also had a period of active duty for 
training (ACDUTRA) from June 1974 to December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  However, jurisdiction of the appeal 
currently resides with the RO in Waco, Texas.  In July 2009, 
the Veteran testified at a Travel Board hearing before the 
undersigned at the RO in Waco, Texas.  In December 2009, the 
Board remanded the issue for further development.


FINDING OF FACT

The preponderance of the competent and credible evidence of 
record shows that headaches were caused by the Veteran's 
military service.  


CONCLUSION OF LAW

Headaches were incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the VCAA describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  Given the fully favorable decision 
contained herein, the Board finds that discussion of the VCAA 
notice provided to the Veteran is unnecessary, since any 
deficiency in the timing or content of such notice would 
constitute harmless error.  To whatever extent the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as a disability 
rating and effective date, the Board finds that the RO will 
address any applicable downstream issues when effectuating 
the award and therefore any failure to provide this notice at 
this junction cannot prejudice the claimant because he will 
be free to appeal any unfavorable finding by the RO regarding 
the disability rating and effective date.

The Claim

The Veteran alleges that his current headaches are related to 
a July 1974 head injury that was incurred during a period of 
ACDUTRA.  He claims that he has experienced chronic headaches 
since that time. 

As to the merits of the claim, service connection is 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to 
the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319 at 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that service 
treatment records from the Veteran's period of ACDUTRA show 
that he sustained a head injury in June 1974.  The service 
treatment records dated in July 1974 reveal that the Veteran 
complained several times of experiencing headaches.  A July 
1974 clinical record also shows that the Veteran reported 
headaches since his head injury.  The impression was post-
traumatic headaches.  During the Veteran's period of active 
service from January 1975 to January 1979, he not only 
reported a history of a head injury at his January 1975 
entrance examination and a history of headaches at his 
October 1978 separation examination but service treatment 
records during this time document his complaints and 
treatment for headaches on a number of occasions including in 
March 1975, January 1976, April 1976, and October 1976.  

As to a current disability, the post-service record, 
including a September 2006 VA treatment record, documents the 
fact that the Veteran carries a diagnosis of headaches and 
post-traumatic headaches.  

As to a link between the Veteran's current headaches and his 
in-service head injury with posttraumatic headaches, the 
Board finds that the Veteran is both competent and credible 
to report on the fact that he had headaches since his in-
service head injury.  Davidson supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  Indeed, the Veteran 
complained of headaches twice during his subsequent period of 
active service.  In addition, the Veteran testified that he 
received medical treatment for his headaches since service 
that was undocumented.  He explained that his post-service 
employment as a paramedic placed him in contact with 
healthcare professionals who were willing to treat him for 
his headaches without documenting the treatment.  
Furthermore, the objective medical evidence shows that the 
Veteran has consistently complained of headaches since the 
1990s.  

Moreover, in July 2009 the Veteran provided VA with a 
statement from Dr. D.A.M. in which he opined that after 
reviewing the service medical records that the claimant's 
current headaches were more likely related to his in-service 
head injury with complaints of headaches and the diagnosis in 
posttraumatic headaches in July 1974.  

On the other hand, the July 2004 VA examiner opined that the 
Veteran's headaches could come from the posttraumatic head 
injury or from his untreated hypertension but in view of the 
fact that the Veteran also had a head injury before service, 
the examiner concluded that the multiple risk factors for the 
headaches outweighed the single risk factor of his in service 
head injury.  Also, the examiner opined that he did not see a 
problem with recurrent headaches until after service.  

The issue of whether or not the Veteran's current headaches 
were caused or aggravated by his documented in-service head 
injury is at least in equipoise.  Under such circumstances, 
and granting the veteran the benefit of any doubt in this 
matter, the Board concludes that service connection for 
headaches is warranted because the record also documents an 
in-service head injury, contains competent and credible 
evidence of a current disability, and contains competent and 
credible evidence of the claimant having problems with 
headaches since the in-service head injury.  See 38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2009); 
Hickson, supra.


ORDER

Service connection for headaches is granted.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


